Citation Nr: 0702258	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-14 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for chronic post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1983 to July 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Baltimore, Maryland, Regional Office (RO) which denied 
service connection for chronic post-traumatic stress disorder 
(PTSD).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

Initially, the Board observes that the record is unclear as 
to where the veteran resides.  Given this fact, it is also 
unclear as to: which is the appropriate Regional Office to 
process the veteran's claim; what state veterans service 
organization may represent him; and whether he may be 
afforded a hearing before a Veterans Law Judge sitting at a 
Regional Office.  

In his April 2004 Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22), 
the veteran provided a Maryland address and named the New 
York State Division of Veterans' Affairs as his accredited 
representative.

In his May 2005 Appeal to the Board (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge sitting at 
"a Local VA Office."  He provided a Maryland address on 
that form.  The requested hearing has not been scheduled.  
Such a hearing may not be scheduled at the RO. 

In an August 2005 written statement, the veteran stated that 
he was being treated at the Coatesville, Pennsylvania, VA 
Medical Center; provided a Pennsylvania address; and asked 
that his claims file be requested from the RO.  In a December 
2005 Report of Contact (VA Form 119), the veteran was noted 
to have a Maryland address.  

Accordingly, this case is REMANDED for the following action:  

1.  Take the appropriate action to 
determine the veteran's current address.  

2.  Upon determination of the veteran's 
address of record, then take the 
appropriate actions to determine the 
proper Regional Office to process the 
veteran's claim and the corresponding 
state veterans' service organization to 
represent the veteran.  

3.  If the appropriate Regional Office to 
process the veteran's claim is other than 
the RO, then schedule the veteran for the 
requested hearing before a Veterans Law 
Judge sitting at the appropriate Regional 
Office.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

